Citation Nr: 1737346	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-19 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee ischial tibial band syndrome.

2.  Entitlement to an initial rating in excess of 20 percent for thoracolumbar spine strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran had active duty service from September 2007 to December 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

When this matter was initially before the Board in November 2015, the Board denied an increased disability rating for his right knee.  His claim for entitlement to an initial rating in excess of 20 percent for thoracolumbar spine strain was remanded for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

Pursuant to an October 2016 Joint Motion for Partial Remand, the Court vacated and remanded the portion of the Board's decision regarding the issue of entitlement  to an initial rating in excess of 10 percent for right knee ischial tibial band syndrome.  The Board remanded the Veteran's claims in April 2017 for additional development.  A July 2017 supplemental statement of the case was issued, and the claims are once again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's April 2017 Remand, it found that remand was necessary for new VA examinations for the Veteran's right knee and spine disabilities. 

Accordingly, the Veteran was scheduled for and attended May 2017 VA examinations for both his right knee and his spine.  Unfortunately, the May 2017 VA examiner failed to document where pain started upon range of motion testing for both the Veteran's right knee and spine.  Because range of motion, including where pain begins, is a key consideration in rating the Veteran's right knee and spine, these deficiencies must be addressed in new examinations.  

Additionally, the clinician was asked in the April 2017 Board Remand to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  However, the VA examiner opined that he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limits functional ability with repeated use over a period of time.  He opined that although the Veteran stated that the more he uses his back and right knee the more pain he gets, which results in some range of motion deficits, he was not able to repeat this in the office so it would be mere speculation for the examiner to say how much.  The Board finds these explanations to be inadequate as to why the examiner could not provide the requested opinions. 

As the examiner did not comply with the Board's remand directives, remand is necessary for new examinations. See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his back and right knee disabilities.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria. 

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examinations should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back and/or right knee cannot be tested on "weight-bearing," the examiner must specifically indicate that such testing cannot be done.

The results of range of motion testing should be reported. In doing so, the examiner should note at what point objective evidence of pain begins.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the thoracolumbar spine and right knee.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  In rendering this opinion, the examiner must specifically discuss the Veteran's contentions regarding his symptomatology during flare-ups.  If such is not possible to determine without resort to speculation, the examiner must provide an explanation why that is so.

The examiner must fully explain the rationale for all opinions, with citation to supporting factual data/lay statements, as deemed appropriate.  If the examiner cannot provide any requested opinion without resort to mere speculation, he or she should expressly so indicate, explaining why an opinion cannot be made without resorting to speculation.

2.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any of the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




